UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-164956 ENTEROLOGICS, INC. (Exact name of registrant as specified in its charter) 1264 University Avenue West, Suite 404 St. Paul, Minnesota 55104 (Address of principal executive offices) (Zip Code) (516) 303-8181 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:35,413,391 shares of common stock, $0.0001 par value, issued and outstanding as of November 21, 2011. TABLE OF CONTENTS PAGE PART I- Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II – Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Removed and Reserved 22 Item 5. Other Information 22 Item 6. Exhibits 23 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ENTEROLOGICS, INC AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - TOTAL CURRENT ASSETS Website Costs, (net of Accumulated Amortization of $524 and -0- respectively) OTHER ASSETS Patents Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY / (DEFICIENCY) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party Accrued Interest Notes payable Notes payable - related party Total Current Liabilities LONG TERM LIABILITIES Notes payable TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY / (DEFICIENCY) Preferred Stock, $0.0001 par value, 5,000,000 shares authorized,none issued and outstanding - - Common stock, $0.0001 par value, 150,000,000 shares authorized,35,413,391 and 26,020,000 shares issued and outstanding, respectively $ $ Additional paid in capital Accumulated deficit - during developmental stage ) ) Total Stockholders’ Equity / (Deficiency) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY / (DEFICIENCY) $ $ See accompanying notes to unaudited financial statements 3 ENTEROLOGICS, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Three Months Ended For the Nine Months Ended For the Nine Months Ended For the Period September 2, 2009 (Inception) to September 30 September 30 September 30 September 30 September 30 (CONSOLIDATED) (CONSOLIDATED) (CONSOLIDATED) OPERATING EXPENSES Professional fees $ Research and Development 0 - Compensation expense - General and administrative Amortization Expense - Total Operating Expenses LOSS BEFORE PROVISION FOR INCOME TAXES ) OTHER INCOME / (EXPENSES) Interest income - 5 5 Loan amortization expense- related party ) Interest expense ) ) ) - ) Provision for Income Taxes - - - NET LOSS $ ) $ ) ) ) $ ) Net loss per share - basic and diluted $ ) $
